Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Defendant argued that subdivision 4 of section 792 of the Code of Criminal Procedure of the State of New York denies him the equal protection of the laws under the Fourth, Fifth and Fifteenth Amendments. The Court of Appeals held that there was no violation of defendant’s constitutional rights under any of these amendments. [See 21 NY 2d 929.]